DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the plurality of channels is defined by the first inner flat surface, and the second inner flat surface, and two adjacent walls provided between the first inner flat surface and the second inner flat surface” and “a first blocking part provided in a first set of channels among the plurality of channels” and “a second blocking part provided in a second set of channels among the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (US# 2017/0175835).
Peck discloses all the limitations of the instant claims including; a first braking plate 60 having a first inner flat surface and a first outer flat surface; a second braking plate 62 parallel with and spaced apart from the first braking plate, the second braking plate having a second outer flat surface, and a second inner flat surface facing the first inner flat surface; a plurality of channels 122, wherein each of the plurality of channels is defined by the first inner flat surface, and-the second inner flat surface, and two adjacent walls 188 provided between the first inner flat surface and the second inner flat surface; a hat portion 36having a mounting surface 46 and a peripheral portion 40 extended axially from the mounting surface; a first blocking part provided in a first set of channels among the plurality of channels, the first blocking part connecting the peripheral portion to the first braking plate and excluding an air-flow from an outboard side to the first set of channels; and a second blocking part provided in a second set of channels among the plurality of channels, the second blocking part connecting the peripheral portion to the second braking plate and excluding an air-flow from an inboard side to the second set of 

    PNG
    media_image1.png
    758
    506
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    631
    512
    media_image2.png
    Greyscale

 	Regarding claim 2, the first blocking part and the second blocking part are provided alternately to each other along the peripheral portion in a tangential direction.  See figures 9-10 and the annotated figures above.
	Regarding claims 3 and 8, the walls 118 are radially extended. 

 	Regarding claims 7 and 12, the number of the first blocking parts is the same as the number of the second blocking parts, and wherein the sectional areas of the channels communicating with the inboard are different from the sectional areas of the channels communicating with the outboard.  Note an even number or all of the channels can be considered the recited channels and a sectional area communicates with the inboard and a different (adjacent) sectional area is communicated with the outboard.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck (US# 2017/0175835) in view of Hanna et al (US# 2009/0020379).
	Peck discloses all the limitations of the instant claims with exception to the disclosure of the hat portion being a separate body from the first braking plate and the second braking plate.  Peck instead shows an integral structure.  Hanna et al disclose a similar brake structure and further teach a hat portion 12 formed as a separate body from a first 28 and second 30 braking plate.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention .
 
 Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Regarding Peck, Applicant discussed the air flow in the reference.  It is maintained that the current claim language does not preclude the airflows labeled A and D by Applicant.   Note the identified first blocking part excludes an air-flow (B) from an outboard side to the first set of channels (channels receiving air flow A); and a second blocking part excludes an air-flow C from an inboard side to the second set of channels. Note the airflows A and D identified by Applicant enter the channels radially outwardly of the blocking elements at a portion of the brake plate, not at the blocking elements.  The claim further specifies and Peck suggests a first air-flow B enters the first set of channels from the inboard side and flows radially outward, wherein a second air-flow C enters the second set of channels from the outboard side and flows radially outward, and wherein the first air-flow and the second air-flow radially exit the vented brake disc through openings formed between the first braking plate and the second braking plate without being mixed with each other.  It is maintained that airflows A and D can be considered separate airflows from B and C.
Regarding Tedesco et al, the airflow entering at the blocking parts appears to mix.  Therefore, the rejection has been withdrawn.   
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK